UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2015 Date of reporting period :	January 1, 2015 — December 31, 2015 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Message from the Trustees Dear Shareholder: As 2016 gets under way, a number of factors in todays markets stand out. Last year, the U.S. Federal Reserve announced a liftoff in short-term interest rates. The first increase took place in December, but the Fed has said that future hikes will likely occur at a gradual pace. Meanwhile, central banks in Europe and Japan continue to run accommodative monetary policies. Chinas economy, the worlds second largest, is slowing, with global ramifications. In addition, the price of a barrel of oil is testing multi-year lows. This combination of factors tempered the performance of stocks in 2015 after a string of solid annual gains over the previous three years. Should the economy continue to grow, stocks could rise, but it would be prudent to be prepared for bouts of volatility in the months ahead. Managing downside risk while pursuing returns in todays investing environment poses a challenge. Putnams experienced portfolio managers are constantly seeking innovative ways to maneuver in todays markets, relying on a proprietary global research framework to guide their investment decisions. The interview on the following pages provides an overview of your funds performance for the reporting period ended December 31, 2015, as well as an outlook for the coming months. We also encourage you to consult your financial advisor to ensure that your portfolio is in line with your investment goals, time horizon, and risk tolerance. As always, thank you for investing with Putnam. Performance summary (as of 12/31/15) Investment objective Long-term growth of capital and any increased income that results from this growth Net asset value December 31, 2015 Class IA: $16.79 Class IB: $16.73 Total return at net asset value (as of 12/31/15) Class IA shares* Class IB shares* S&P 500 Index 1 year –1.96% –2.18% 1.38% 5 years 78.20 75.99 80.75 Annualized 12.25 11.97 12.57 10 years 75.68 71.32 102.42 Annualized 5.80 5.53 7.31 Life 96.27 88.40 155.64 Annualized 3.89 3.65 5.46 For a portion of the periods, the fund had expense limitations, without which returns would have been lower. * Class inception date: April 30, 1998. The S&P 500 Index is an unmanaged index of common stock performance. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. All total return figures are at net asset value and exclude contract charges and expenses, which are added to the variable annuity contracts to determine total return at unit value. Had these charges and expenses been reflected, performance would have been lower. For more recent performance, contact your variable annuity provider who can provide you with performance that reflects the charges and expenses at your contract level. Allocations are shown as a percentage of the fund’s net assets. Cash and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Holdings and allocations may vary over time. Putnam VT Investors Fund 1 Report from your fund’s manager Jerry, how would you describe conditions for stock market investors during the 12-month reporting period ended December 31, 2015? The early months of the period were rather uneventful for the U.S. stock market. There were a few bumps in the road, but for the most part, growth was tepid, volatility was relatively low, and stock performance was flat to modestly positive. However, this calm came to a sudden halt in late summer, and the market’s multi-quarter advance came to an end with significant declines. The turbulence peaked in August with some of the biggest swings in the history of the market, including a historic 1,000-point intraday plunge for the Dow Jones Industrial Average on August 24. For the first time since 2011, major U.S. equity indexes experienced a correction, defined as a decline of 10% or more from a recent high. It is very unusual for the market to go so long without a double-digit decline. The downturn was due in large part to concerns about the economic slowdown in China, the world’s second-largest economy and a key driver of growth across world markets. Stocks recovered from their August lows, but performance remained choppy for the remainder of the period. And although stocks advanced in the final three months of the period, 2015 was the weakest year for the U.S. stock market since the global financial crisis. Could you discuss some stocks or strategies that detracted from returns relative to the benchmark? One strategy that dampened returns versus the benchmark was my decision to maintain underweight positions in two stocks that performed very well for the period — Amazon.com and Alphabet, formerly known as Google. In my view, these stocks were quite expensive, and I chose to put greater emphasis on holdings that I believed offered more attractive risk/reward profiles. Another disappointment was Micron Technology, a maker of semiconductor devices that are used in computers and mobile devices. Micron has struggled competitively, and its earnings weakened considerably during the period. Many of Micron’s products are used in personal computers, a market in which demand has declined dramatically. Could you provide some examples of stocks or strategies that helped performance? Aerospace and defense stocks were among the portfolio highlights — most notably Northrop Grumman. In my view, this is a well-managed company that has delivered strong earnings and appears to be poised to benefit from an increase in defense spending by the U.S. government. Another top contributor for the period was Activision Blizzard, a developer and publisher of video games. Also, due to severe weakness in the energy sector, my decision to maintain an underweight position in Kinder Morgan was beneficial, as this energy company performed poorly due to collapsing oil prices. What is your outlook for the months ahead? I believe it is quite likely that turbulence may remain as we face a few headwinds, including concerns over struggling emerging markets, especially slowing growth in China. In the United States, we are heading into a presidential election year, which can bring downside volatility. In addition, the market continues to wrestle with volatile oil prices and uncertainty over the impact of the first interest-rate hike by the U.S. Federal Reserve in almost a decade. Earnings growth was quite a struggle for U.S. businesses in 2015. There were considerable declines in the basic materials sector, but above all, plunging oil prices crushed the earnings of energy companies. I believe oil price volatility will continue to be a drag on energy earnings in the first half of 2016, and perhaps through the end of the year. In sectors outside of energy, however, I see potential for improvement. Beyond earnings, I believe we have some good news. The U.S. economy has strengthened, unemployment is at its lowest rate in years, and consumer spending has increased, thanks in part to lower commodity costs. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Consider these risks before investing: Growth stocks may be more susceptible to earnings disappointments, and value stocks may fail to rebound. Stock prices may fall or fail to rise over time for several reasons, including general financial market conditions and factors related to a specific company or industry. You can lose money by investing in the fund. Your fund’s manager Portfolio Manager Gerard P. Sullivan joined Putnam in 2008 and has been in the investment industry since 1982. Your fund’s manager may also manage other accounts advised by Putnam Management or an affiliate, including retail mutual fund counterparts to the funds in Putnam Variable Trust. 2 Putnam VT Investors Fund Understanding your fund’s expenses As an investor in a variable annuity product that invests in a registered investment company, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, which are not shown in this section and would result in higher total expenses. Charges and expenses at the insurance company separate account level are not reflected. For more information, see your fund’s prospectus or talk to your financial representative. Review your fund’s expenses The two left-hand columns of the Expenses per $1,000 table show the expenses you would have paid on a $1,000 investment in your fund from 7/1/15 to 12/31/15. They also show how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. To estimate the ongoing expenses you paid over the period, divide your account value by $1,000, then multiply the result by the number in the first line for the class of shares you own. Compare your fund’s expenses with those of other funds The two right-hand columns of the Expenses per $1,000 table show your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All shareholder reports of mutual funds and funds serving as variable annuity vehicles will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expense ratios Class IA Class IB Total annual operating expenses for the fiscal year ended 12/31/14* 0.69% 0.94% Annualized expense ratio for the six-month period ended 12/31/15† 0.69% 0.94% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. *Restated to reflect current fees. †For the fund’s most recent fiscal half year; may differ from expense ratios based on one-year data in the financial highlights. Expenses per $1,000 Expenses and value for a Expenses and value for a $1,000 investment, assuming $1,000 investment, assuming a actual returns for the 6 months hypothetical 5% annualized return ended 12/31/15 for the 6 months ended 12/31/15 Class IA Class IB Class IA Class IB Expenses paid per $1,000*† $3.42 $4.66 $3.52 $4.79 Ending value (after expenses) $966.10 $964.80 $1,021.73 $1,020.47 *Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 12/31/15. The expense ratio may differ for each share class. †Expenses based on actual returns are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. Expenses based on a hypothetical 5% return are calculated by multiplying the expense ratio by the average account value for the six-month period; then multiplying the result by the number of days in the six-month period; and then dividing that result by the number of days in the year. Putnam VT Investors Fund 3 Report of Independent Registered Public Accounting Firm To the Trustees of Putnam Variable Trust and Shareholders of Putnam VT Investors Fund: In our opinion, the accompanying statement of assets and liabilities, including the portfolio, and the related statements of operations and of changes in net assets and the financial highlights present fairly, in all material respects, the financial position of Putnam VT Investors Fund (the “fund”) at December 31, 2015, and the results of its operations, the changes in its net assets and the financial highlights for each of the periods indicated, in conformity with accounting principles generally accepted in the United States of America. These financial statements and financial highlights (hereafter referred to as “financial statements”) are the responsibility of the fund’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits of these financial statements in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits, which included confirmation of investments owned at December 31, 2015 by correspondence with the custodian, brokers, and transfer agent, provide a reasonable basis for our opinion. PricewaterhouseCoopers LLP Boston, Massachusetts February 9, 2016 4 Putnam VT Investors Fund The fund’s portfolio 12/31/15 COMMON STOCKS (97.1%)* Shares Value Aerospace and defense (4.6%) Boeing Co. (The) 8,400 $1,214,556 General Dynamics Corp. 5,700 782,952 Honeywell International, Inc. 8,727 903,855 L-3 Communications Holdings, Inc. 9,024 1,078,458 Northrop Grumman Corp. 11,700 2,209,077 Raytheon Co. 6,000 747,180 Spirit AeroSystems Holdings, Inc. Class A † 10,300 515,721 TransDigm Group, Inc. † 1,700 388,365 United Technologies Corp. 9,010 865,591 Airlines (1.1%) Alaska Air Group, Inc. 5,000 402,550 American Airlines Group, Inc. 7,200 304,920 Southwest Airlines Co. 29,000 1,248,740 United Continental Holdings, Inc. † 3,200 183,360 Auto components (0.7%) Goodyear Tire & Rubber Co. (The) 17,600 574,992 Lear Corp. 6,100 749,263 Automobiles (0.5%) Fiat Chrysler Automobiles NV (United Kingdom) † S 18,100 253,219 General Motors Co. 21,500 731,215 Banks (8.2%) Bank of America Corp. 130,742 2,200,388 Citigroup, Inc. 39,957 2,067,775 JPMorgan Chase & Co. 79,627 5,257,771 KeyCorp 20,800 274,352 PNC Financial Services Group, Inc. (The) 7,600 724,356 Regions Financial Corp. 49,700 477,120 SunTrust Banks, Inc. 13,700 586,908 Wells Fargo & Co. 69,550 3,780,738 Beverages (2.0%) Coca-Cola Enterprises, Inc. 13,200 649,968 Dr. Pepper Snapple Group, Inc. 8,500 792,200 Molson Coors Brewing Co. Class B 3,100 291,152 PepsiCo, Inc. 20,820 2,080,334 Biotechnology (4.0%) AMAG Pharmaceuticals, Inc. † 9,737 293,960 Amgen, Inc. 14,363 2,331,546 Biogen, Inc. † 3,200 980,320 Celgene Corp. † 10,800 1,293,408 Gilead Sciences, Inc. 21,500 2,175,585 United Therapeutics Corp. † 2,600 407,186 Building products (0.4%) CaesarStone Sdot-Yam, Ltd. (Israel) † 5,491 237,980 Fortune Brands Home & Security, Inc. 6,200 344,100 Masco Corp. 8,900 251,870 Capital markets (3.2%) Bank of New York Mellon Corp. (The) 13,800 568,836 Carlyle Group LP (The) 26,409 412,509 Goldman Sachs Group, Inc. (The) 11,120 2,004,158 KKR & Co. LP 57,500 896,425 COMMON STOCKS (97.1%)* cont. Shares Value Capital markets cont. Morgan Stanley 37,800 $1,202,418 State Street Corp. 13,500 895,860 Chemicals (2.2%) Axalta Coating Systems, Ltd. † 12,300 327,795 CF Industries Holdings, Inc. 10,300 420,343 Dow Chemical Co. (The) 24,201 1,245,867 E.I. du Pont de Nemours & Co. 10,400 692,640 LyondellBasell Industries NV Class A 9,200 799,480 Sherwin-Williams Co. (The) 1,700 441,320 Symrise AG (Germany) 3,792 251,548 Commercial services and supplies (0.3%) KAR Auction Services, Inc. 8,293 307,090 MiX Telematics, Ltd. ADR (South Africa) 15,267 64,427 West Corp. 9,300 200,601 Communications equipment (1.8%) Cisco Systems, Inc. 89,841 2,439,632 QUALCOMM, Inc. 20,600 1,029,691 Consumer finance (1.0%) Capital One Financial Corp. 11,100 801,198 Discover Financial Services 18,800 1,008,056 Containers and packaging (0.2%) Sealed Air Corp. 9,000 401,400 Diversified consumer services (0.3%) Service Corp. International/US 18,100 470,962 Diversified financial services (1.1%) Berkshire Hathaway, Inc. Class B † 3,230 426,489 Capitol Acquisition Corp. III (Units) † 18,239 181,478 Easterly Acquisition Corp. (Units) † 77,420 775,748 Pace Holdings Corp. (Units) † 36,281 366,438 Voya Financial, Inc. 10,600 391,246 Diversified telecommunication services (1.7%) AT&T, Inc. 31,772 1,093,275 Iridium Communications, Inc. † S 32,237 271,113 Level 3 Communications, Inc. † 4,000 217,440 Verizon Communications, Inc. 35,350 1,633,877 Electric utilities (1.4%) Edison International 9,700 574,337 Entergy Corp. 11,100 758,796 Exelon Corp. 26,800 744,236 FirstEnergy Corp. 15,000 475,950 Electronic equipment, instruments, and components (0.4%) CDW Corp. of Delaware 5,312 223,316 Corning, Inc. 32,600 595,928 Energy equipment and services (1.3%) Cameron International Corp. † 10,400 657,280 Halliburton Co. 13,300 452,732 Nabors Industries, Ltd. 25,800 219,558 Schlumberger, Ltd. S 16,284 1,135,809 Putnam VT Investors Fund 5 COMMON STOCKS (97.1%)* cont. Shares Value Food and staples retail (3.0%) Costco Wholesale Corp. 6,300 $1,017,450 CVS Health Corp. 23,480 2,295,640 Kroger Co. (The) 37,400 1,564,442 Wal-Mart Stores, Inc. 12,100 741,730 Food products (0.7%) Blue Buffalo Pet Products, Inc. † S 12,917 241,677 JM Smucker Co. (The) 1,800 222,012 Pinnacle Foods, Inc. 10,600 450,076 Tyson Foods, Inc. Class A 5,700 303,981 Gas utilities (0.2%) UGI Corp. 11,100 374,736 Health-care equipment and supplies (1.2%) Abbott Laboratories 14,800 664,668 Medtronic PLC 8,167 628,206 St. Jude Medical, Inc. 14,900 920,373 Health-care providers and services (3.8%) Aetna, Inc. S 7,600 821,712 AmerisourceBergen Corp. 7,000 725,970 Anthem, Inc. 5,100 711,144 Cardinal Health, Inc. 10,300 919,481 Cigna Corp. 4,100 599,953 Express Scripts Holding Co. † 5,500 480,755 HCA Holdings, Inc. † 12,200 825,086 McKesson Corp. 4,700 926,981 UnitedHealth Group, Inc. 10,200 1,199,928 Hotels, restaurants, and leisure (1.3%) Del Taco Restaurants, Inc. † 25,500 271,575 Hilton Worldwide Holdings, Inc. 8,200 175,480 McDonald’s Corp. 8,130 960,478 Penn National Gaming, Inc. † 31,200 499,824 Wyndham Worldwide Corp. 4,700 341,455 Yum! Brands, Inc. 3,700 270,285 Household durables (0.3%) New Home Co., Inc. (The) † 20,092 260,392 WCI Communities, Inc. † 10,200 227,256 Household products (0.8%) Procter & Gamble Co. (The) 18,250 1,449,233 Independent power and renewable electricity producers (0.2%) NRG Energy, Inc. 37,000 435,490 Industrial conglomerates (1.3%) Danaher Corp. 12,700 1,179,576 General Electric Co. 41,920 1,305,808 Insurance (2.9%) American International Group, Inc. 33,533 2,078,040 Assured Guaranty, Ltd. 12,300 325,089 Hartford Financial Services Group, Inc. (The) 12,700 551,942 Lincoln National Corp. 11,100 557,886 MetLife, Inc. 14,648 706,180 Prudential PLC (United Kingdom) 11,410 255,446 Travelers Cos., Inc. (The) 8,300 936,738 COMMON STOCKS (97.1%)* cont. Shares Value Internet and catalog retail (1.3%) Amazon.com, Inc. † 2,565 $1,733,658 FabFurnish GmbH (acquired 8/2/13, cost $4) (Private) (Brazil) † ∆∆ F 3 2 Global Fashion Holding SA (acquired 8/2/13, cost $219,415) (Private) (Brazil) † ∆∆ F 5,179 131,186 New Bigfoot Other Assets GmbH (acquired 8/2/13, cost $4) (Private) (Brazil) † ∆∆ F 3 2 New Middle East Other Assets GmbH (acquired 8/2/13, cost $1) (Private) (Brazil) † ∆∆ F 1 1 Priceline Group, Inc. (The) † 400 509,980 Internet software and services (3.9%) Alibaba Group Holding, Ltd. ADR (China) † 3,942 320,366 Alphabet, Inc. Class A † 900 700,209 Alphabet, Inc. Class C † 5,118 3,883,948 eBay, Inc. † 27,100 744,708 Facebook, Inc. Class A † 12,800 1,339,648 Yahoo!, Inc. † 9,000 299,340 IT Services (3.6%) Amdocs, Ltd. 5,400 294,678 Computer Sciences Corp. 14,500 473,860 CSRA, Inc. † 14,500 435,000 DST Systems, Inc. 4,086 466,049 Fidelity National Information Services, Inc. 5,900 357,540 IBM Corp. 10,180 1,400,972 MasterCard, Inc. Class A 13,000 1,265,680 PayPal Holdings, Inc. † 12,000 434,400 Visa, Inc. Class A 13,700 1,062,435 Xerox Corp. 48,300 513,429 Leisure products (0.1%) Hasbro, Inc. 3,100 208,816 MCBC Holdings, Inc. † 4,013 54,978 Life sciences tools and services (0.4%) Agilent Technologies, Inc. 10,800 451,548 Waters Corp. † 1,500 201,870 Machinery (0.9%) Caterpillar, Inc. 6,200 421,352 Deere & Co. 10,600 808,462 Trinity Industries, Inc. 20,767 498,823 Media (3.2%) Comcast Corp. Class A 28,870 1,629,134 DISH Network Corp. Class A † 9,100 520,338 Omnicom Group, Inc. 7,800 590,148 Time Warner Cable, Inc. 3,800 705,242 Time Warner, Inc. 11,600 750,172 Twenty-First Century Fox, Inc. 18,300 497,028 Walt Disney Co. (The) 11,900 1,250,452 Metals and mining (0.3%) Freeport-McMoRan, Inc. (Indonesia) 11,700 79,209 Nucor Corp. 12,400 499,720 United States Steel Corp. S 8,000 63,840 Multiline retail (1.1%) Dollar General Corp. 5,200 373,724 Kohl’s Corp. 8,300 395,329 6 Putnam VT Investors Fund COMMON STOCKS (97.1%)* cont. Shares Value Multiline retail cont. Macy’s, Inc. 9,600 $335,808 Target Corp. 12,900 936,669 Oil, gas, and consumable fuels (4.9%) Anadarko Petroleum Corp. 11,100 539,238 ConocoPhillips 13,000 606,970 Energy Transfer Partners LP 12,700 428,371 Enterprise Products Partners LP 14,900 381,142 EOG Resources, Inc. 5,300 375,187 Exxon Mobil Corp. 36,905 2,876,745 Green Plains Partners LP 29,814 484,478 Gulfport Energy Corp. † 6,900 169,533 JP Energy Partners LP 13,400 65,928 Kinder Morgan, Inc. 6,100 91,012 Memorial Resource Development Corp. † S 48,590 784,729 Royal Dutch Shell PLC ADR Class A (United Kingdom) 11,270 516,053 Suncor Energy, Inc. (Canada) 15,100 389,580 Total SA ADR (France) S 12,354 555,312 Valero Energy Corp. 14,100 997,011 Personal products (1.3%) Avon Products, Inc. 97,101 393,259 Coty, Inc. Class A 43,358 1,111,266 Edgewell Personal Care Co. 10,881 852,744 Pharmaceuticals (5.9%) Allergan PLC † 2,826 883,125 Bristol-Myers Squibb Co. 9,300 639,747 Eli Lilly & Co. 10,500 884,730 Jazz Pharmaceuticals PLC † 1,946 273,530 Johnson & Johnson 25,530 2,622,442 Merck & Co., Inc. 28,000 1,478,960 Perrigo Co. PLC 5,200 752,440 Pfizer, Inc. 81,186 2,620,684 Shire PLC ADR (United Kingdom) 2,100 430,500 Teva Pharmaceutical Industries, Ltd. ADR (Israel) 9,097 597,127 Real estate investment trusts (REITs) (1.2%) Armada Hoffler Properties, Inc. R 53,154 557,054 Easterly Government Properties, Inc. R 54,516 936,585 Hannon Armstrong Sustainable Infrastructure Capital, Inc. R 14,540 275,097 Kimco Realty Corp. R 11,900 314,874 Rayonier, Inc. R 11,600 257,520 Road and rail (0.7%) Union Pacific Corp. 17,300 1,352,860 Semiconductors and semiconductor equipment (2.4%) Avago Technologies, Ltd. S 3,300 478,995 Intel Corp. 48,920 1,685,294 Lam Research Corp. 4,800 381,216 Marvell Technology Group, Ltd. 23,700 209,034 Micron Technology, Inc. † 27,900 395,064 NVIDIA Corp. 20,400 672,384 Texas Instruments, Inc. 10,900 597,429 Software (4.4%) Activision Blizzard, Inc. 11,100 429,681 Electronic Arts, Inc. † 12,100 831,512 Microsoft Corp. 93,950 5,212,346 COMMON STOCKS (97.1%)* cont. Shares Value Software cont. Oracle Corp. 41,058 $1,499,849 TubeMogul, Inc. † 21,219 288,578 Specialty retail (3.2%) American Eagle Outfitters, Inc. 17,700 274,350 Bed Bath & Beyond, Inc. † 3,005 144,991 Best Buy Co., Inc. 18,600 566,370 Gap, Inc. (The) S 16,200 400,140 Home Depot, Inc. (The) 16,700 2,208,575 Lowe’s Cos., Inc. 19,400 1,475,176 Michaels Cos., Inc. (The) † 18,995 419,979 TJX Cos., Inc. (The) 8,500 602,735 Technology hardware, storage, and peripherals (5.1%) Apple, Inc. 64,783 6,819,059 EMC Corp. 46,300 1,188,984 Hewlett Packard Enterprise Co. † 34,316 521,603 HP, Inc. 34,316 406,301 NetApp, Inc. 5,600 148,568 Western Digital Corp. 9,700 582,485 Textiles, apparel, and luxury goods (0.7%) NIKE, Inc. Class B 21,000 1,312,500 Tobacco (0.4%) Philip Morris International, Inc. 7,533 662,226 Total common stocks (cost $144,514,363) CONVERTIBLE PREFERRED STOCKS (1.0%)* Shares Value Allergan PLC Ser. A, 5.50% cv. pfd. 430 $442,977 American Tower Corp. $5.50 cv. pfd. R 4,021 404,864 Iridium Communications, Inc. 7.00% cv. pfd. 3,770 378,885 Teva Pharmaceutical Industries, Ltd. 7.00% cv. pfd. (Israel) † 612 626,382 Total convertible preferred stocks (cost $1,821,100) SHORT-TERM INVESTMENTS (4.4%)* Shares Value Putnam Cash Collateral Pool, LLC 0.44% d 4,381,450 $4,381,450 Putnam Short Term Investment Fund 0.33% L 3,851,702 3,851,702 Total short-term investments (cost $8,233,152) Total investments (cost $154,568,615) Key to holding’s abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from January 1, 2015 through December 31, 2015 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures and references to “OTC”, if any, represent over-the-counter. * Percentages indicated are based on net assets of $188,228,596. † This security is non-income-producing. ∆∆ This security is restricted with regard to public resale. The total fair value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $131,191, or 0.1% of net assets. Putnam VT Investors Fund 7 d Affiliated company. See Note 1 to the financial statements regarding securities lending. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. F This security is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC820 based on the securities’ valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio (Note 1). L Affiliated company (Note 5). The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. R Real Estate Investment Trust. S Security on loan, in part or in entirety, at the close of the reporting period (Note 1). At the close of the reporting period, the fund maintained liquid assets totaling $9 to cover the settlement of certain securities. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Consumer discretionary $23,682,688 $—­ $131,191 Consumer staples 15,119,390 — — Energy 11,726,668 — — Financials 32,797,272 255,446 — Health care 28,742,965 — — Industrials 17,818,274 — — Information technology 40,629,211 — — Materials 4,971,614 251,548 — Telecommunication services 3,215,705 — — Utilities 3,363,545 — — Total common stocks Convertible preferred stocks —­ 1,853,108 —­ Short-term investments 3,851,702 4,381,450 — Totals by level * Common stock classifications are presented at the sector level, which may differ from the fund’s portfolio presentation. During the reporting period, transfers within the fair value hierarchy, if any, (other than certain transfers involving non-U.S. equity securities as described in Note 1) did not represent, in the aggregate, more than 1% of the fund’s net assets measured as of the end of the period. Transfers are accounted for using the end of period pricing valuation method. At the start and close of the reporting period, Level 3 investments in securities represented less than 1% of the fund’s net assets and were not considered a significant portion of the fund’s portfolio. The accompanying notes are an integral part of these financial statements. 8Putnam VT Investors Fund Statement of assets and liabilities 12/31/15 Assets Investment in securities, at value, including $4,269,714 of securities on loan (Note 1): Unaffiliated issuers (identified cost $146,335,463) $184,558,625 Affiliated issuers (identified cost $8,233,152) (Notes 1 and 5) 8,233,152 Cash 12,574 Dividends, interest and other receivables 264,803 Receivable for shares of the fund sold 80,277 Total assets Liabilities Payable for shares of the fund repurchased 196,870 Payable for compensation of Manager (Note 2) 88,783 Payable for custodian fees (Note 2) 5,778 Payable for investor servicing fees (Note 2) 20,752 Payable for Trustee compensation and expenses (Note 2) 140,576 Payable for administrative services (Note 2) 1,449 Payable for distribution fees (Note 2) 25,577 Collateral on securities loaned, at value (Note 1) 4,381,450 Other accrued expenses 59,600 Total liabilities Net assets Represented by Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $142,707,893 Undistributed net investment income (Note 1) 2,476,683 Accumulated net realized gain on investments and foreign currency transactions (Note 1) 4,821,277 Net unrealized appreciation of investments and assets and liabilities in foreign currencies 38,222,743 Total — Representing net assets applicable to capital shares outstanding Computation of net asset value Class IA Net assets $67,928,062 Number of shares outstanding 4,045,468 Net asset value, offering price and redemption price per share (net assets divided by number of shares outstanding) $16.79 Computation of net asset value Class IB Net assets $120,300,534 Number of shares outstanding 7,189,404 Net asset value, offering price and redemption price per share (net assets divided by number of shares outstanding) $16.73 The accompanying notes are an integral part of these financial statements. Putnam VT Investors Fund9 Statement of operations Year ended 12/31/15 Investment income Dividends (net of foreign tax of $18,844) $4,338,918 Interest (including interest income of $3,237 from investments in affiliated issuers) (Note 5) 3,734 Securities lending (Note 1) 44,257 Total investment income Expenses Compensation of Manager (Note 2) 1,041,111 Investor servicing fees (Note 2) 132,851 Custodian fees (Note 2) 17,160 Trustee compensation and expenses (Note 2) 12,367 Distribution fees (Note 2) 285,720 Administrative services (Note 2) 5,050 Other 97,523 Total expenses Expense reduction (Note 2) (5,395) Net expenses Net investment income Net realized gain on investments (Notes 1 and 3) 18,449,572 Net realized gain on foreign currency transactions (Note 1) 249 Net unrealized depreciation of assets and liabilities in foreign currencies during the year (179) Net unrealized depreciation of investments during the year (24,912,895) Net loss on investments Net decrease in net assets resulting from operations Statement of changes in net assets Year ended Year ended 12/31/15 12/31/14 Decrease in net assets Operations: Net investment income $2,800,522 $2,518,347 Net realized gain on investments and foreign currency transactions 18,449,821 30,714,477 Net unrealized depreciation of investments and assets and liabilities in foreign currencies (24,913,074) (6,579,008) Net increase (decrease) in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class IA (1,126,092) (1,206,899) Class IB (1,283,375) (1,464,107) Decrease from capital share transactions (Note 4) (4,896,505) (38,960,286) Total decrease in net assets Net assets: Beginning of year 199,197,299 214,174,775 End of year (including undistributed net investment income of $2,476,683 and $2,045,063, respectively) The accompanying notes are an integral part of these financial statements. 10Putnam VT Investors Fund Financial highlights (For a common share outstanding throughout the period) LESS INVESTMENT OPERATIONS: DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Period ended Net asset value, beginning of period Net investment income (loss) a Net realized and unrealized gain (loss) on investments Total from investment operations From net investment income Total distributions Net asset value, end of period Total return at net asset value (%) b,c Net assets, end of period (in thousands) Ratio of expenses to average net assets (%) b,d Ratio of net investment income (loss) to average net assets (%) Portfolio turnover (%) Class IA­ 12/31/15­ $17.37­ .28­ (.61) (.25) $16.79­ $67,928­ .69­ 1.60 47­ 12/31/14­ 15.43­ .22­ 1.95­ 2.17­ (.23) 17.37­ 14.25­ 81,862­ .72­ 1.39­ 50­ 12/31/13­ 11.59­ .19­ 3.88­ 4.07­ (.23) 15.43­ 35.52­ 86,433­ .73­ 1.39­ 83­ 12/31/12­ 10.05­ .19­ 1.52­ 1.71­ (.17) 11.59­ 17.06­ 75,932­ .74­ 1.76­ 60­ 12/31/11­ 10.15­ .14­ (.10) .04­ (.14) 10.05­ .29­ 75,974­ .73­ 1.40­ 55­ Class IB­ 12/31/15­ $17.30­ .24­ (.61) (.20) $16.73­ $120,301­ .94­ 1.39­ 47­ 12/31/14­ 15.37­ .18­ 1.94­ 2.12­ (.19) 17.30­ 13.91­ 117,335­ .97­ 1.14­ 50­ 12/31/13­ 11.55­ .15­ 3.86­ 4.01­ (.19) 15.37­ 35.12­ 127,742­ .98­ 1.15­ 83­ 12/31/12­ 10.01­ .17­ 1.51­ 1.68­ (.14) 11.55­ 16.83­ 143,525­ .99­ 1.50­ 60­ 12/31/11­ 10.11­ .12­ (.11) .01­ (.11) 10.01­ .04­ 157,406­ .98­ 1.15­ 55­ a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b The charges and expenses at the insurance company separate account level are not reflected. c Total return assumes dividend reinvestment. d Includes amounts paid through expense offset and/or brokerage/service arrangements, if any (Note 2). Also excludes acquired fund fees and expenses, if any. The accompanying notes are an integral part of these financial statements. Putnam VT Investors Fund11 Notes to financial statements 12/31/15 Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission, references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. Unless otherwise noted, the “reporting period” represents the period from January 1, 2015 through December 31, 2015. Putnam VT Investors Fund (the fund) is a diversified series of Putnam Variable Trust (the Trust), a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The goal of the fund is to seek long-term growth of capital and any increased income that results from this growth. The fund invests mainly in common stocks (growth or value stocks or both) of large U.S. companies that Putnam Management believes have favorable investment potential. For example, the fund may purchase stocks of companies with stock prices that reflect a value lower than that which Putnam Management places on the company. Putnam Management may also consider other factors that Putnam Management believes will cause the stock price to rise and may consider, among other factors, a company’s valuation, financial strength, growth potential, competitive position in its industry, projected future earnings, cash flows and dividends when deciding whether to buy or sell investments. The fund offers class IA and class IB shares of beneficial interest. Class IA shares are offered at net asset value and are not subject to a distribution fee. Class IB shares are offered at net asset value and pay an ongoing distribution fee, which is identified in Note 2. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. Note 1 — Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. Security valuation Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund’s assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under Accounting Standards Codification 820 Fair Value Measurements and Disclosures (ASC 820). If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value, and are classified as Level 2 securities. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income, net of any applicable withholding taxes, is recorded on the accrual basis. Dividend income, net of any applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The fair value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. 12 Putnam VT Investors Fund Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Securities lending The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the fair value of the securities loaned. The fair value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The remaining maturities of the securities lending transactions are considered overnight and continuous. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. Income from securities lending is included in investment income on the Statement of operations. Cash collateral is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. At the close of the reporting period, the fund received cash collateral of $4,381,450 and the value of securities loaned amounted to $4,269,714. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Lines of credit The fund participates, along with other Putnam funds, in a $392.5 million syndicated unsecured committed line of credit provided by State Street ($292.5 million) and Northern Trust Company ($100 million) and a $235.5 million unsecured uncommitted line of credit provided by State Street. Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the higher of (1) the Federal Funds rate and (2) the overnight LIBOR plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.04% of the committed line of credit and 0.04% of the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.16% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. The fund is subject to the provisions of Accounting Standards Codification 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. The fund may also be subject to taxes imposed by governments of countries in which it invests. Such taxes are generally based on either income or gains earned or repatriated. The fund accrues and applies such taxes to net investment income, net realized gains and net unrealized gains as income and/or capital gains are earned. In some cases, the fund may be entitled to reclaim all or a portion of such taxes, and such reclaim amounts, if any, are reflected as an asset on the fund’s books. In many cases, however, the fund may not receive such amounts for an extended period of time, depending on the country of investment. Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. These differences include temporary and/or permanent differences from losses on wash sale transactions, from nontaxable dividends and from partnership income. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. At the close of the reporting period, the fund reclassified $40,565 to increase undistributed net investment income, $532 to decrease paid-in capital and $40,033 to decrease accumulated net realized gain. The tax basis components of distributable earnings and the federal tax cost as of the close of the reporting period were as follows: Unrealized appreciation $46,968,900 Unrealized depreciation (10,358,471) Net unrealized appreciation 36,610,429 Undistributed ordinary income 2,476,683 Undistributed long-term gain 6,435,087 Cost for federal income tax purposes $156,181,348 Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. Beneficial interest At the close of the reporting period, insurance companies or their separate accounts were record owners of all but a de minimis number of the shares of the fund. Approximately 30.9% of the fund is owned by accounts of one insurance company. Note 2 — Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the fund’s management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 0.710% of the first $5 billion, 0.660% of the next $5 billion, 0.610% of the next $10 billion, 0.560% of the next $10 billion, 0.510% of the next $50 billion, 0.490% of the next $50 billion, 0.480% of the next $100 billion and 0.475% of any excess thereafter. Putnam Management has contractually agreed, through April 30, 2017, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses, acquired fund fees and expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were not reduced as a result of this limit. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.35% of the average net assets of the portion of the fund managed by PIL. Putnam VT Investors Fund 13 The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. was paid a monthly fee for investor servicing at an annual rate of 0.07% (0.10% prior to January 1, 2015) of the fund’s average daily net assets. During the reporting period, the expenses for each class of shares related to investor servicing fees were as follows: Class IA $52,828 Class IB 80,023 Total $132,851 The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. The fund also reduced expenses through brokerage/service arrangements. For the reporting period, the fund’s expenses were not reduced under the expense offset arrangements and were reduced by $5,395 under the brokerage/service arrangements. Each Independent Trustee of the fund receives an annual Trustee fee, of which $114, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted a distribution plan (the Plan) with respect to its class IB shares pursuant to Rule 12b-1 under the Investment Company Act of 1940. The purpose of the Plan is to compensate Putnam Retail Management Limited Partnership, an indirect wholly-owned subsidiary of Putnam Investments, LLC, for services provided and expenses incurred in distributing shares of the fund. The Plan provides for payment by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35% of the average net assets attributable to the fund’s class IB shares. The Trustees have approved payment by the fund at an annual rate of 0.25% of the average net assets attributable to the fund’s class IB shares. During the reporting period, the class specific expenses related to distribution fees were as follows: Class IB $285,720 Note 3 — Purchases and sales of securities During the reporting period, the cost of purchases and the proceeds from sales, excluding short-term investments, were as follows: Cost of purchases Proceeds from sales Investments in securities (Long-term) $88,679,435 $95,164,690 U.S. government securities (Long-term) — — Total The fund may purchase or sell investments from or to other Putnam funds in the ordinary course of business, which can reduce the fund’s transaction costs, at prices determined in accordance with SEC requirements and policies approved by the Trustees. During the reporting period, purchases or sales from or to other Putnam funds, if any, did not represent more than 5% of the fund’s total cost of purchases and/or total proceeds from sales. Note 4 — Capital shares At the close of the reporting period, there were an unlimited number of shares of beneficial interest authorized. Subscriptions and redemptions are presented at the omnibus level. Transactions in capital shares were as follows: Class IA shares Class IB shares Year ended 12/31/15 Year ended 12/31/14 Year ended 12/31/15 Year ended 12/31/14 Shares Amount Shares Amount Shares Amount Shares Amount Shares sold 82,315 $1,421,112 102,727 $1,681,064 1,731,633 $29,462,286 139,615 $2,288,617 Shares issued in connection with reinvestment of distributions 64,644 1,126,092 78,066 1,206,899 73,800 1,283,375 94,826 1,464,107 146,959 2,547,204 180,793 2,887,963 1,805,433 30,745,661 234,441 3,752,724 Shares repurchased (815,391) (14,062,697) (1,068,589) (17,109,993) (1,397,384) (24,126,673) (1,764,816) (28,490,980) Net increase (decrease) Note 5 — Affiliated transactions Transactions during the reporting period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Fair value at the beginning of Fair value at the end of the Name of affiliate the reporting period Purchase cost Sale proceeds Investment income reporting period Putnam Short Term Investment Fund * $— $35,478,813 $31,627,111 $3,237 $3,851,702 Total $— * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. Note 6 — Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations. 14Putnam VT Investors Fund Federal tax information (Unaudited) Pursuant to §852 of the Internal Revenue Code, as amended, the fund hereby designates $7,078,596 as a capital gain dividend with respect to the taxable year ended December 31, 2015, or, if subsequently determined to be different, the net capital gain of such year. The fund designated 100% of ordinary income distributions as qualifying for the dividends received deduction for corporations. Putnam VT Investors Fund15 About the Trustees 16 Putnam VT Investors Fund *Mr. Reynolds is an “interested person” (as defined in the Investment Company Act of 1940) of the fund and Putnam Investments. He is President and Chief Executive Officer of Putnam Investments, as well as the President of your fund and each of the other Putnam funds. The address of each Trustee is One Post Office Square, Boston, MA 02109. As of December 31, 2015, there were 117 Putnam funds. All Trustees serve as Trustees of all Putnam funds. Each Trustee serves for an indefinite term, until his or her resignation, retirement at age 75, removal, or death. Officers In addition to Robert L. Reynolds, the other officers of the fund are shown below: Jonathan S. Horwitz (Born 1955) Michael J. Higgins (Born 1976) James P. Pappas (Born 1953) Executive Vice President, Principal Executive Vice President, Treasurer, and Clerk Vice President Officer, and Compliance Liaison Since 2010 Since 2004 Since 2004 Manager of Finance, Dunkin’ Brands Director of Trustee Relations, (2008–2010); Senior Financial Analyst, Old Putnam Investments and Steven D. Krichmar (Born 1958) Mutual Asset Management (2007–2008); PutnamManagement Vice President and Principal Financial Officer Senior Financial Analyst, Putnam Investments Since 2002 (1999–2007) Mark C. Trenchard (Born 1962) Chief of Operations, Putnam Investments and Vice President and BSA Compliance Officer Putnam Management Janet C. Smith (Born 1965) Since 2002 Vice President, Principal Accounting Officer, Director of Operational Compliance, Robert T. Burns (Born 1961) and Assistant Treasurer Putnam Investments and Putnam Vice President and Chief Legal Officer Since 2007 Retail Management Since 2011 Director of Fund Administration Services, General Counsel, Putnam Investments, Putnam Investments and Nancy E. Florek (Born 1957) Putnam Management, and Putnam PutnamManagement Vice President, Director of Proxy Voting and RetailManagement Corporate Governance, Assistant Clerk, and Susan G. Malloy (Born 1957) Associate Treasurer James F. Clark (Born 1974) Vice President and Assistant Treasurer Since 2000 Chief Compliance Officer Since 2007 Since 2016 Director of Accounting & Control Associate General Counsel, Putnam Services, Putnam Investments and Investments, Putnam Investment PutnamManagement Management, and Putnam Retail Management (2003–2015) The principal occupations of the officers for the past five years have been with the employers as shown above, although in some cases they have held different positions with such employers. The address of each officer is One Post Office Square, Boston, MA 02109. Putnam VT Investors Fund17 This page intentionally left blank. This page intentionally left blank. This page intentionally left blank. Other important information Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June30, 2015, are available in the Individual Investors section of putnam.com and on the Securities and Exchange Commission’s [SEC] website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings Each Putnam VT fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Form N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Form N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Fund information Investment Manager Investor Servicing Agent Trustees Putnam Investment Management, LLC Putnam Investor Services, Inc. Jameson A. Baxter, Chair One Post Office Square Mailing address: Liaquat Ahamed Boston, MA 02109 P.O. Box 8383 Ravi Akhoury Boston, MA 02266-8383 Barbara M. Baumann Investment Sub-Manager 1-800-225-1581 Robert J. Darretta Putnam Investments Limited Katinka Domotorffy 57–59 St James’s Street Custodian John A. Hill London, England SW1A 1LD State Street Bank and Trust Company Paul L. Joskow Kenneth R. Leibler Marketing Services Legal Counsel Robert E. Patterson Putnam Retail Management Ropes & Gray LLP George Putnam, III One Post Office Square Robert L. Reynolds Boston, MA 02109 Independent Registered W. Thomas Stephens Public Accounting Firm PricewaterhouseCoopers LLP The fund’s Statement of Additional Information contains additional information about the fund’s Trustees and is available without charge upon request by calling 1-800-225-1581. Putnam VT Investors Fund21 This report has been prepared for the shareholders H516 of Putnam VT Investors Fund. VTAN012 298639 2/16 Item 2. Code of Ethics: (a) The fund’s principal executive, financial and accounting officers are employees of Putnam Investment Management, LLC, the Fund’s investment manager. As such they are subject to a comprehensive Code of Ethics adopted and administered by Putnam Investments which is designed to protect the interests of the firm and its clients. The Fund has adopted a Code of Ethics which incorporates the Code of Ethics of Putnam Investments with respect to all of its officers and Trustees who are employees of Putnam Investment Management, LLC. For this reason, the Fund has not adopted a separate code of ethics governing its principal executive, financial and accounting officers. (c) In November 2015, the Code of Ethics of Putnam Investment Management, LLC was amended. The key changes to the Code of Ethics are as follows: (i) Non-Access Persons are no longer required to pre-clear their trades, (ii) a new provision governing conflicts of interest has been added, (iii) modifying certain provisions of the pre-clearance requirements, Contra-Trading Rule and 60-Day Short-Term Rule, (iv) modifying and adding language relating to reporting of unethical or illegal acts, including anti-retaliation provision, and (v) certain other changes. Item 3. Audit Committee Financial Expert: The Funds’ Audit, Compliance and Distributions Committee is comprised solely of Trustees who are “independent” (as such term has been defined by the Securities and Exchange Commission (“SEC”) in regulations implementing Section 407 of the Sarbanes-Oxley Act (the “Regulations”)). The Trustees believe that each of the members of the Audit, Compliance and Distributions Committee also possess a combination of knowledge and experience with respect to financial accounting matters, as well as other attributes, that qualify them for service on the Committee. In addition, the Trustees have determined that each of Mr. Darretta, Mr. Patterson, Mr. Hill, and Ms. Baumann qualifies as an “audit committee financial expert” (as such term has been defined by the Regulations) based on their review of his or her pertinent experience and education. The SEC has stated, and the funds’ amended and restated agreement and Declaration of Trust provides, that the designation or identification of a person as an audit committee financial expert pursuant to this Item 3 of Form N-CSR does not impose on such person any duties, obligations or liability that are greater than the duties, obligations and liability imposed on such person as a member of the Audit, Compliance and Distribution Committee and the Board of Trustees in the absence of such designation or identification. Item 4. Principal Accountant Fees and Services: The following table presents fees billed in each of the last two fiscal years for services rendered to the fund by the fund’s independent auditor: Fiscal year ended	Audit Fees	Audit-Related Fees	Tax Fees	All Other Fees December 31, 2015	$35,385	$ — $5,668	$ — December 31, 2014	$34,723	$ — $5,578	$ — For the fiscal years ended December 31, 2015 and December 31, 2014, the fund’s independent auditor billed aggregate non-audit fees in the amounts of $748,261 and $567,643 respectively, to the fund, Putnam Management and any entity controlling, controlled by or under common control with Putnam Management that provides ongoing services to the fund. Audit Fees represent fees billed for the fund’s last two fiscal years relating to the audit and review of the financial statements included in annual reports and registration statements, and other services that are normally provided in connection with statutory and regulatory filings or engagements. Audit-Related Fees represent fees billed in the fund’s last two fiscal years for services traditionally performed by the fund’s auditor, including accounting consultation for proposed transactions or concerning financial accounting and reporting standards and other audit or attest services not required by statute or regulation. Tax Fees represent fees billed in the fund’s last two fiscal years for tax compliance, tax planning and tax advice services. Tax planning and tax advice services include assistance with tax audits, employee benefit plans and requests for rulings or technical advice from taxing authorities. Pre-Approval Policies of the Audit, Compliance and Distributions Committee. The Audit, Compliance and Distributions Committee of the Putnam funds has determined that, as a matter of policy, all work performed for the funds by the funds’ independent auditors will be pre-approved by the Committee itself and thus will generally not be subject to pre-approval procedures. The Audit, Compliance and Distributions Committee also has adopted a policy to pre-approve the engagement by Putnam Management and certain of its affiliates of the funds’ independent auditors, even in circumstances where pre-approval is not required by applicable law. Any such requests by Putnam Management or certain of its affiliates are typically submitted in writing to the Committee and explain, among other things, the nature of the proposed engagement, the estimated fees, and why this work should be performed by that particular audit firm as opposed to another one. In reviewing such requests, the Committee considers, among other things, whether the provision of such services by the audit firm are compatible with the independence of the audit firm. The following table presents fees billed by the fund’s independent auditor for services required to be approved pursuant to paragraph (c)(7)(ii) of Rule 2-01 of Regulation S-X. Fiscal year ended	Audit-Related Fees	Tax Fees	All Other Fees	Total Non-Audit
